Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 recites the enclosure defines a fluid pathway for the pressurized gas from the inlet to the first inlet passage, the fluid pathway comprising an annular groove around a periphery of the movable portion to conduct gas flow into the first inlet passage. When viewing figures 9-10 and 13-14, which is the embodiment claimed by claim 17 due to the limitation of the movable portion moveable relative to the gas inlet, there is no teaching of a fluid pathway defined between the gas inlet and the first inlet passage that also comprises an annular groove around the periphery of the movable portion. In the remarks filed on May 2, 2022, Applicant points to figures 2C-5 and paragraphs [0079]-[0082] of Applicant’s disclosure as providing support for the added limitation. However, the embodiment taught by figures 2C-5 and paragraphs [0079]-[0082] is an embodiment where the movable portion does not move relative to the gas inlet.
Claims 18-20 are rejected for depending from claim 17.

Allowable Subject Matter
Claims 1, 3, 6-15, 21-22 are allowed.
The following is a statement of reasons for allowance. With respect to claim 1 and 9, the prior art fails to teach or fairly suggest the movable piercing feature and flexible diaphragm being monolithically formed wherein the movable piercing feature moves relative to the gas inlet, in combination with the other limitations of claims 1 and 9. 

Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered. The examiner agrees that the amendments to the independent claims overcome the previous prior art rejections. No prior art rejections are being made on independent claim 17, however, indication of allowability is being withheld until the 112a rejections are resolved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        




    
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise.